DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-12, 14-20 and 22-26 are presented for examination.
Claims 1-4, 6-12, 14-20 and 22-26 are allowed.

Allowable Subject Matter
Claims 1-4, 6-12, 14-20 and 22-26 are allowed over the prior art made of record.
 
Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1-4, 6-12, 14-20 and 22-26 are allowable over the prior art of record. The prior art of record do not teach the features of “determine a failure probability associated with each of a plurality of hierarchical scale units in a distributed store, each failure probability indicating a likelihood of encountering a data failure at the respective hierarchical scale unit; 
access information of a first hierarchical scale unit value associated with a first hierarchical scale unit that is included in the plurality of hierarchical scale units and a second hierarchical scale unit value associated with a second hierarchical scale unit that is included in the plurality of hierarchical scale units, wherein the first and second hierarchical scale unit values are weighted based on the failure probabilities of the first and second hierarchical scale units, respectively;
establish a primary instance of data with respect to a put operation in the first
hierarchical scale unit in accordance with a key value pair associated with the data in response to receipt of a put request that requests performance of the put operation; and
establish a replicated instance of the data with respect to the put operation in the second hierarchical scale unit in accordance with the key value pair, based on a magnitude of a difference between the weighted first hierarchical scale unit value and the weighted second hierarchical scale unit value being greater than or equal to a threshold and further based on the second hierarchical scale unit having a failure probability that is less than a threshold failure probability, such that the primary instance of the data and the replicated instance of the data are stored across geographic boundaries of respective first and second geographic locations of the respective first and second hierarchical scale units to lower a probability that the data is to become inaccessible as a result of a data failure,
each hierarchical scale unit value uniquely corresponding to a respective
hierarchical scale unit in a hierarchical infrastructure that includes the respective
hierarchical scale unit”.

The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “determine a failure probability associated with each of a plurality of hierarchical scale units in a distributed store, each failure probability indicating a likelihood of encountering a data failure at the respective hierarchical scale unit; 
access information of a first hierarchical scale unit value associated with a first hierarchical scale unit that is included in the plurality of hierarchical scale units and a second hierarchical scale unit value associated with a second hierarchical scale unit that is included in the plurality of hierarchical scale units, wherein the first and second hierarchical scale unit values are weighted based on the failure probabilities of the first and second hierarchical scale units, respectively;
establish a primary instance of data with respect to a put operation in the first
hierarchical scale unit in accordance with a key value pair associated with the data in response to receipt of a put request that requests performance of the put operation; and
establish a replicated instance of the data with respect to the put operation in the second hierarchical scale unit in accordance with the key value pair, based on a magnitude of a difference between the weighted first hierarchical scale unit value and the weighted second hierarchical scale unit value being greater than or equal to a threshold and further based on the second hierarchical scale unit having a failure probability that is less than a threshold failure probability, such that the primary instance of the data and the replicated instance of the data are stored across geographic boundaries of respective first and second geographic locations of the respective first and second hierarchical scale units to lower a probability that the data is to become inaccessible as a result of a data failure,
each hierarchical scale unit value uniquely corresponding to a respective


Dependent claims 2-4, 6-8, 10-12, 14-18, 20 and 22-26 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. W./
Examiner, AU 2168
21 April 2021

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168